UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1029



NELL SANDERS ASPERO,

                                            Plaintiff - Appellant,

          versus


MCDONALD’S     CORPORATION,      a    Delaware
Corporation,

                                             Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-27-MC)


Submitted:   April 9, 2004                  Decided:   June 2, 2004


Before WIDENER, LUTTIG, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Nell Sanders Aspero, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Nell Sanders Aspero appeals from district court orders

entered August 5, 2003, August 26, 2003, and November 25, 2003.

Aspero    also   moves    for   the   entry    of   default   judgment   against

McDonald’s Corporation, to strike McDonald’s pleadings, and to

recertify the record to the district court.

              As to Aspero’s appeal from the district court orders

entered August 5, 2003, and August 26, 2003, we dismiss the appeal

as untimely.     The August 5, 2003 order denied Aspero’s request and

motion for a hearing to transfer her civil action from the United

States District Court for the District of Colorado to the United

States District Court for the Eastern District of Virginia.                  The

August 26, 2003 order denied Aspero’s motion for reconsideration.

Civil litigants are accorded thirty days after the district court’s

entry of a final judgment or order to note an appeal, Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period,

Fed. R. App. P. 4(a)(5), or reopens the appeal period.                   Fed. R.

App.     P.   4(a)(6).       This     appeal    period   is    “mandatory    and

jurisdictional.”      Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).        Aspero’s notice of appeal was filed on December

18, 2003, and is therefore untimely as to the district court’s

orders of August 5, 2003, and August 26, 2003.                  Because Aspero

failed to file a timely notice of appeal or to obtain an extension


                                      - 2 -
or reopening of the appeal period, we dismiss her appeal as to the

orders of August 5, 2003, and August 26, 2003.*

            As to Aspero’s appeal from the district court order

entered November 25, 2003, denying her request for international

judicial assistance, we have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See Aspero v. McDonald’s Corp., No. CA-03-27-

MC (E.D. Va. filed Nov. 24, 2003; entered Nov. 25, 2003).

            As to Aspero’s motions for the entry of default judgment

against    McDonald’s,    to   strike   McDonald’s   pleadings,   and   to

recertify the record to the district court, we deny relief on these

motions.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                      DISMISSED IN PART;
                                                        AFFIRMED IN PART




     *
      Even if Aspero’s notice of appeal was timely, it is
abundantly clear that the district court did not err. As found by
the district court, only the district court in which a case is
pending possesses authority to direct that the litigation be
transferred to another jurisdiction. Thus, Aspero’s request that
her case pending in the District of Colorado be transferred to the
Eastern District of Virginia can only be entertained by the United
States District Court for the District of Colorado.

                                   - 3 -